                                                                                           FILED
                                                                                           CLERK
                                                                                          06/10/2021-B
VIA EMAIL                                                    June 9, 2021          U.S. DISTRICT COURT
United States District Court                                                  EASTERN DISTRICT OF NEW YORK
Eastern District of New York                                                       LONG ISLAND OFFICE
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court

Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

               Re:             Ajay Bahl v. New York College of Osteopathic Medicine of New
                               York Institute of Technology, et al., 14-CV-04020 (AKT)
Dear Judge Tomlinson:

        Plaintiff Ajay Bahl in the above above-referenced action writes to respectfully respond
to the courts May 26, 2021, order which in part indicated the court is providing plaintiff an
opportunity and granting permission to file a two-page letter advising the court “how he intends
to proceed in this action with respect to the previously proposed schedule for summary
judgment motion practice.”

       Plaintiff previously stated, “Plaintiff anticipates moving for summary judgment but
cannot say definitively due to outstanding fact discovery.” At present, Plaintiff withholds from
any position on summary judgment prior to resolution of disputes relating to the recently
released privilege log.

        With respect to the previously proposed schedule for defendant’s summary judgment
motion practice, plaintiff previously stated “Plaintiff requests that summary judgment motion
practice not commence until at least 3 weeks after fact discovery disputes are resolved.”
Additionally, at present, plaintiff anticipates needing more time to review the case matter and
fact discovery.

Respectfully Submitted,

Plaintiff
       /s/
Ajay Bahl

151 Wentworth Avenue
Albertson, NY 11507
Email: abahl2323@gmail.com
Phone: (516) 698-3977
